279 F.2d 497
Henry Timmons DIGHTON, Plaintiff-Appellant,v.James COFFMAN et al., As The Review Committee For PiattCounty, Etc., Defendants-Appellees.
No. 12881.
United States Court of Appeals Seventh Circuit.
June 23, 1960.

Appeal from the United States District Court for the Eastern District of Illinois; Casper Platt, Judge.
Henry Timmons Dighton, Monticello, Ill., for appellant.
Samuel D. Slade, Chief, Appellate Section, William A. Montgomery, Attorney, U.S. Department of Justice, Washington, D.C., George Cochran Doub, Asst. Atty. Gen., C. M. Raemer, U.S. Atty., East St. Louis, Ill., for appellee.
Before HASTINGS, Chief Judge, and SCHNACKENBERG and CASTLE, Circuit judges.
HASTINGS, Chief Judge.


1
Plaintiff-appellant, Henry Timmons Dighton, brought this action against defendants-appellees, members of the Review Committee for Piatt County, Illinois, appointed by the Secretary of Agriculture, pursuant to the provisions of the Agricultural adjustment Act of 1938, as amended, 7 U.S.C.A. 1281 et seq.  Appellant sought judicial review of the determination by appellees of the 1959 base wheat acreage and wheat acreage allotment for his farm.


2
The net effect of the determination complained of was to reduce appellant's wheat acreage allotment approximately 20 acres for the year 1959.


3
The District Court for the Eastern District of Illinois entered judgment affirming the review committee's determination and dismissing the action.  The Honorable Casper Platt, Chief Judge, prepared and filed a well-considered opinion in this case, reported as Dighton v. Coffman, D.C.E.D.Ill.1959, 178 F. Supp. 114, followed by a supplemental opinion, Dighton v. Coffman, D.C.E.D.Ill.1959, 179 F. Supp. 682.


4
Appellant contends here that the action of the review committee and the district court was erroneous under the regulations of the Secretary of Agriculture, applicable statutory provisions, and the Fifth Amendment to the Constitution of the United States.


5
We have carefully considered the record, briefs and oral arguments submitted on this appeal.  We think the opinions of Judge Platt, Cited above, adequately cover all issues before us and correctly resolve them, and such opinions are now approved and adopted as the opinion of this court in this appeal.1


6
The judgment of the district court is Affirmed.



1
 To the same effect, see the recent case of Review Committee, Venue VII, etc. v. Willey, 8 Cir., 1960, 275 F.2d 264